Continued from Box 12: 
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Guckert does not disclose  the first layer is the upstream side and the second layer is the downstream side as claimed; the Examiner disagrees.  
From MPEP 2114: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Guckert has first and second sides having the same structure as claimed (see the full rejection), thus the labels of “upstream side” and “downstream side” only reference how the device is used, they imply no structure.  The claim is to an apparatus, so the rejection is not addressing any method of using it, the Examiner is merely stating the structurally, it is physically possible to filter fluid through it in the direction as claimed, the art need not specially address such an operation, it must merely be physically possible to use the disclosed filter as such.  Thus the filter of Guckert properly discloses the recited claims.
In response to Applicants’ argument that Guckert does not disclose (to claims 7 and 8)  an adhesive as claimed; the Examiner disagrees.  
Applicant’s argue that the further polymer disclose by Guckert should not be consider an adhesive because (1) it is not the specific adhesive disclosed by the instant specification, (2) it does not function the same as the adhesive as claimed (i.e. hold the nanofibers to the supporting layer). However, from MPEP 2111.01(II) "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (1) it is not the specific adhesive disclosed by the instant specification, (2) it does not function the same as the adhesive as claimed (i.e. hold the nanofibers to the supporting layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicants’ argument that the motivation to combine Guckert and Thompson (to claim 9) is not proper; the Examiner disagrees.
Applicant’s argue that the Examiner’s motivation “does not meet the MPEP' s requirements that motivation to combine be supported by articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” however the Examiner has given an explicit reasoning with rational underpinning(from the Final Action dated 12/28/2020): 
“at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Guckertby substituting the glass and cellulose wet laid nonwoven media (optionally including 10wt% binder) as disclosed by Thomson because this involves the simple substitution of known nonwoven filtration support layers for another to obtain the predictable result of successful filtration media formation.”
Therefore, it appears that Applicant’s issue is that the rationale underpinning is not a motivation taken directly from the prior art cited, however MPEP 2143 sates explicitly “The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.” The motivation to combine Guckert and Thompson is thus seen and proper and is maintained.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773